Guerry, J.,
concurring specially. The accusation charges generally that the defendant was in possession of intoxicating liquors on October 6, 1934. The accusation is founded on an affidavit dated October 11, 1934. The State may introduce evidence of any violations of the statute under which the accused may be charged, which occurred within two years prior to the date of the filing of the accusation. Shealey v. State, 16 Ga. App. 191 (84 S. E. 839), and cit. The evidence objected to was admissible under this rule. I therefore concur in the result reached, but not all that is said in the decision.